413 So. 2d 796 (1982)
Harold Julian SIEGEL, Appellant,
v.
CAREER SERVICE COMMISSION, Florida State University, et al., Appellees.
No. AG-417.
District Court of Appeal of Florida, First District.
April 14, 1982.
Rehearing Denied May 27, 1982.
Harold Julian Siegel, in pro. per.
No appearance for Career Service Commission.
Gerald B. Jaski, Gen. Counsel, Florida State University, Tallahassee, for appellee Florida State University.
PER CURIAM.
In his brief, the appellant asserts several claims and requests several remedies. However, this case has come to us in the context of an appeal from a Career Service Commission order that affirmed the *797 employer's three-day suspension of the appellant, so our scope of review must be limited to judging the propriety of that order. Because the appellant has not demonstrated reversible error, we affirm.
We write this opinion to make clear that we have no authority to weigh the factual matters presented by the appellant. Fact-finding is solely within the province of lower tribunals, either administrative or judicial. The appellant's complaints may only be raised at the trial level and, if the lower tribunal is within the jurisdiction of this Court, he may then bring an appeal here. In effect, the appellant asks us to act as his attorney in choosing a proper forum to present his charges. This we cannot do.
Accordingly, the Career Service Commission order is affirmed.
JOANOS, THOMPSON and WIGGINTON, JJ., concur.